NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JEHAN ZEB MIR, M.D.,                            No. 15-55428

                  Plaintiff-Appellant,           D.C. No. 2:14-cv-04132-CAS-
                                                 FFM
   v.

 GREINES, MARTIN, STEIN &                        MEMORANDUM*
 RICHLAND; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Jehan Zeb Mir, M.D., appeals pro se from the district court’s judgment

dismissing his action alleging Racketeer Influenced and Corrupt Organizations Act

(“RICO”), 42 U.S.C. §§ 1981, 1983, 1985, and 1986, and state law claims in


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
connection with defendants’ prior representation of Mir and attorney malpractice

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010) (dismissal under Fed. R. Civ. P.

12(b)(6)); Brayton Purcell LLP v. Recordon & Recordon, 606 F.3d 1124, 1127

(9th Cir. 2010) (personal jurisdiction); Kearney v. Foley & Lardner, LLP, 590 F.3d
638, 643 (9th Cir. 2009) (dismissal based on Noerr–Pennington). We affirm.

      The district court properly determined that the defendant law firms of

Greines, Martin, Stein & Richland LLP, Frandzel Robins Bloom & Csato, L.C.,

and Iungerich & Spackman, as well as the individual defendants associated with

those firms, are immune from liability under the Noerr–Pennington doctrine

because Mir failed to allege facts sufficient to show that defendants’ state court

litigation was objectively baseless. See Sosa v. DIRECTV, Inc., 437 F.3d 923, 929

(9th Cir. 2006) (under Noerr–Pennington, “those who petition any department of

the government for redress are generally immune from statutory liability for their

petitioning conduct” (citation omitted)); see also Kottle v. Nw. Kidney Ctrs., 146
F.3d 1056, 1060-61 (9th Cir. 1998) (explaining the circumstances where the

“sham” exception to the Noerr–Pennington doctrine is applicable).

      The district court properly dismissed Mir’s federal claims against defendant

                                          2                                    15-55428
Westport Insurance Corporation because Mir failed to allege facts sufficient to

state a plausible claim. See Hebbe, 627 F.3d at 341-42 (9th Cir. 2010) (although

pro se pleadings are to be liberally construed, a plaintiff must still present factual

allegations sufficient to state a plausible claim for relief); see also United Bhd. of

Carpenters & Joiners of Am., Local 610 v. Scott, 463 U.S. 825, 828-29 (1983)

(elements of 42 U.S.C. § 1985(3) claim); Living Designs, Inc. v. E. I. DuPont de

Nemours & Co., 431 F.3d 353, 361 (9th Cir. 2005) (elements of civil RICO claim);

Delta Sav. Bank v. United States, 265 F.3d 1017, 1024 (9th Cir. 2001) (§ 1986

claim liability is predicated upon a § 1985 violation); Pavon v. Swift Transp. Co.,

192 F.3d 902, 908 (9th Cir. 1999) (to state a § 1981 claim, a plaintiff must allege

that he or she was subjected to intentional discrimination based upon his or her

race); Burns v. County of King, 883 F.2d 819, 821 (9th Cir. 1989) (requiring a

race-based nexus for § 1985 claim).

      The district court properly dismissed all claims against defendant Brown for

lack of personal jurisdiction. See Walden v. Fiore, 134 S. Ct. 1115, 1121-23

(2014) (for specific personal jurisdiction, “the plaintiff cannot be the only link

between the defendant and the forum”); Schwarzenegger v. Fred Martin Motor

Co., 374 F.3d 797, 801 (9th Cir. 2004) (requirements for general jurisdiction);

                                           3                                     15-55428
Butcher’s Union Local No. 498, United Food & Commercial Workers v. SDC Inv.,

Inc., 788 F.2d 535, 539 (9th Cir. 1986) (requirement for right to nationwide service

in a RICO action).

      The district court did not abuse its discretion in dismissing Mir’s complaint

without leave to amend. See Cervantes v. Countrywide Home Loans, Inc., 656
F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of review and explaining

that a district court may dismiss without leave where amendment would be futile).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Mir’s requests for judicial notice, filed on April 25, 2016 and October 3,

2016, and appellee Frandzel Robins Bloom & Csato, L.C.’s request for judicial

notice, filed May 31, 2016, are denied.

      The request of appellees Iungerich & Spackman, Paul Spackman, and

Russell Iungerich for attorney’s fees and costs, set forth in their answering brief, is

denied without prejudice. Their request for an order declaring Mir a vexatious

litigant, also set forth in their answering brief, is denied without prejudice.

      AFFIRMED.




                                           4                                      15-55428